Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-10-21 of Group I, claims 1-18.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3 and 4, “the protective plate” has no antecedent basis in the claims.
In claim 2, “the protective plate” has no antecedent basis in the claims.
In claims 6, 7, and 8, “the first piezoelectric transducer” has no antecedent basis in the claims.  
	In claim 9, “the first lateral face ceramic plate” has no antecedent basis in the claims and is unclear.  It appears to be a typographical error.  

	In claim 15, “a digital transmitter configured to send information regarding …” is vague and indefinite.  The structural limitations in regard to the other elements is unclear, e.g. send information from where to where?
	In claim 16, “a non-transitive memory” is vague and indefinite.  It is not clear what structural limitations this term implies.
	In claim 16, “information regarding shocks to the armor plate” is vague and indefinite.  The “shocks” have no antecedent basis in the claims so it is not clear what shocks are implied or how this information is determined or recorded.
	In claims 17 and 18, it is not clear that “the information” is previously claimed “information regarding shocks”.  
	In claim 17, “a communication module configured to send the information …” is vague and indefinite.  The structural limitations in regard to the other elements is unclear, e.g. send information from where to where?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Carkner (2017/0245764).
Carkner discloses an armor plate testing system comprising all claimed elements including: an armor plate (1005, Fig 10; para [0028]); and
a first transducer (105, Fig la; para [0032]) attached to a first lateral face of the protective plate (para [0032]) and adapted to apply a mechanical signal (para [0038]) to the protective plate at a first location (para [0032])(Note: see Box Viii),
As per claim 2, Carkner teaches the armor plate testing system of claim 1, wherein the protective piate comprises a ceramic plate (102, Fig. la, 10; para [0032])(Note: see Box Viii).
As per claim 3, Carkner teaches the armor plate testing system of claim 2, wherein the armor plate comprises a human body armor plate (1005, Fig 10).
As per claim 4, Carkner teaches the armor plate testing system of claim 3, wherein the first transducer comprises a first piezoelectric transducer (114, 1010, Fig. lb, 10; para [0036], 'sensor unit 114 may comprise a piezoelectric disk 301, where the sensor unit 114 is a transducer; para [0102], 'a piezoelectric disk 1010'},
As per claim 5, Carkner teaches the armor plate testing system of claim 4, wherein the first piezoelectric transducer is a transmitter and a receiver (114, 1010, Fig. 1b, 10; para [0036]. 'sensor unit 114 may comprise a piezoelectric disk 301, where the sensor unit 114 is a transducer that is configured to transmit signals via a transmitter component 401 and receive signals via a receiver component 402'; para [0102]).

As per claim 12, Carkner teaches the armor plate testing system of claim 11, wherein the controller is constructed and arranged to determine a ceramic plate health based at least in part on a sensed reflected signal (para [0Q51])(Note: see Box VIII).
As per claim 13, Carkner teaches the armor plate testing system of claim 12, further comprising a first indicator to indicate the ceramic plate health (para [0030]; para [0058]; para [0059])(Note: see Box VIII).
As per claim 14, Carkner teaches the armor plats testing system of claim 13, wherein the first indicator is at least one of a visual indicator and an auditory indicator (para [0030]; para [0058]; para [0059]; display units, such as LED displays, are considered visual indicators).
As per claim 15, Carkner teaches the armor plate testing system of claim 12, further comprising a digital transmitter configured to send information regarding the ceramic plate health (para [0030], 'the armor plate system has a wireless transmitter unit 113 that can communicate with a remote person or entity*; para [0059], ‘a plate system 
As per claim 16, Carkner teaches the armor plate testing system of claim 12, further comprising a non-transitive memory configured to hold information regarding shocks to the armor plate (para [0052], The representation of the received electrical signal may be stored as a known-good value in a non-volatile memory', and the non-volatile memory may be attached, in some cases permanently, to the armor plate system')(Note: see Box VIII).
As per claim 17, Carkner teaches the armor plate testing system of claim 16, further comprising a communication module (para [0030], a wireless transmitter is considered a form of communication module) configured to send the information (para [0030]).
As per claim 18, Carkner teaches the armor plate testing system of claim 17, further comprising a second indicator to display the information (para [0030]; para [0059] - see first indicator formed as LED display, and see second indicator formed as plate system for digitally communicating an interpreted message with a remote monitor}.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carkner (2017/0245764) in view of Kucherov et al (8,695,476).
Carkner discloses an armor plate testing system comprising most claimed elements including: an armor plate (1005, Fig 10; para [0028]); and
a first transducer (105, Fig la; para [0032]) attached to a first lateral face of the protective plate (para [0032]) and adapted to apply a mechanical signal (para [0038]) to the protective plate at a first location (para [0032])(Note: see Box Viii),
As per claim 2, Carkner teaches the armor plate testing system of claim 1, wherein the protective piate comprises a ceramic plate (102, Fig. la, 10; para [0032])(Note: see Box Viii).
As per claim 3, Carkner teaches the armor plate testing system of claim 2, wherein the armor plate comprises a human body armor plate (1005, Fig 10).
As per claim 4, Carkner teaches the armor plate testing system of claim 3, wherein the first transducer comprises a first piezoelectric transducer (114, 1010, Fig. lb, 10; para [0036], 'sensor unit 114 may comprise a piezoelectric disk 301, where the sensor unit 114 is a transducer; para [0102], 'a piezoelectric disk 1010'},
As per claim 5, Carkner teaches the armor plate testing system of claim 4, wherein the first piezoelectric transducer is a transmitter and a receiver (114, 1010, Fig. 1b, 10; para [0036]. 'sensor unit 114 may comprise a piezoelectric disk 301, where the sensor unit 114 is a transducer that is configured to transmit signals via a transmitter component 401 and receive signals via a receiver component 402'; para [0102]).
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sundaresan et al is cited as being of interest since it disclose acoustic armor testing systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE